Citation Nr: 0103430	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot.

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to service connection for a right knee 
disability as secondary to residuals of a fracture of the 
right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1973 to September 1982.  He had subsequent service in the 
Army Reserve.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1998 RO decision which denied 
service connection for residuals of a fracture of the right 
foot, a left elbow disability, and a right knee disability as 
secondary to right foot fracture residuals.

The Board notes that in November 1999 and March 2000 
decisions, the RO denied the veteran's claims for service 
connection for a gastrointestinal disorder and a mental 
disorder on the basis that the claims were not well grounded.  
Those claims are not on appeal.  However, the Board 
recognizes that a new law has abolished the requirement that 
a claimant for VA benefits must present a well-grounded 
claim, and in certain circumstances, when a claim has been 
denied as not well grounded, the claimant may obtain a 
readjudication of the claim on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In view of this, the claims for service 
connection for a gastrointestinal disorder and a mental 
disorder are referred to the RO for further appropriate 
consideration.


REMAND

In its June 1998 decision, the RO denied the claims for 
service connection for residuals of a fracture of the right 
foot, a left elbow disability, and a right knee disability as 
secondary to right foot fracture residuals, on the basis that 
the claims were not well grounded.  However, during the 
pendency of this appeal, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which among other things 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The veterans's claims for service connection for residuals of 
a right foot fracture, a left elbow disability, and a right 
knee disability secondary to right foot fracture residuals 
are apparently primarily based on injuries which allegedly 
occurred during Army Reserve service in the 1990s.  A review 
of the Reserve service medical records shows that in June 
1991 a cast was placed on the veteran's right foot and that 
in August 1996 he was treated for a contusion of the left 
hand.  On a February 1997 periodic service medical 
examination, he complained of pain in his right foot and 
right knee ever since a June 1991 injury and of pain in the 
elbow since September 1996 from a left hand injury at the 
same time.  On examination, pain was noted in the veteran's 
right foot, left elbow, and right knee.  In a summary of 
defects and diagnoses section of the examination report, the 
examiner noted status post fracture of the right foot (in 
June 1991), contusion of the right knee (in June 1991), and 
contusion of the left hand and elbow (in September 1996).  
Subsequent records reflect that the veteran underwent a 
partial meniscectomy of the right knee at the VA in February 
1998 and that he had a diagnosis of right knee sprain on a 
service medical record in July 1999.  

Despite these records, there is no actual verification of the 
veteran's periods of Reserve service, to include dates of all 
periods of active duty, active duty for training, and 
inactive duty training.  The RO should obtain verification of 
all of the veteran's periods of military service.  

The RO should also obtain any additional pertinent treatment 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve unit, etc.), verification of all 
of the veteran's periods of military 
service including Reserve service, with 
specific dates of all periods of active 
duty, active duty for training, and 
inactive duty training.

2.  The RO should have the veteran 
identify the names and addresses of all 
health care providers (VA, military, or 
other) where he has ever received 
treatment for right foot, left elbow, and 
right knee disorders.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records.

3.  The RO should ensure that all 
notification and any other development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's service 
connection claims.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the 
claims for service connection for 
residuals of a fracture of the right foot, 
a left elbow disability, and a right knee 
disability as secondary to right foot 
fracture residuals.  If the claims remain 
denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



